DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3, 6-10 and 13-16 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Womack et al (US Pat. Pub. No. 2006/0083193).

Regarding claim 1, Womack et al. disclose a wireless transmit/receive unit (WTRU) (wireless communication unit 109/111 (figures 1-4 and paragraph 0032)) comprising: a cellular transceiver (WAN transceiver 411 (figure 4 and paragraph 0033) configured to communicate using a cellular protocol (paragraph 0032 lines 16-20 -  WAN transceiver communicates with base transmitter site and paragraph 0033 lines 1-7 – WAN transceiver communicates with WAN technologies such as known cellular networks); a wireless local area network (WLAN) transceiver 409 (figure 4) configured to communicate using a WLAN protocol (paragraph 0032 and paragraph 0033 lines 1-7); and a controller 405 (figure 4) configured to direct services between the cellular transceiver and the WLAN transceiver based on monitored services (paragraph 0032 lines 1-7 - facilitates call routing of a call or communication with the wireless communication from a first to a second wireless communication network, paragraph 0034 lines 4-7 – communication unit is capable of registering with and obtaining service from a first and a second communication network , such as a WLAN as well as a cellular network or WAN), while the cellular connection using the cellular transceiver, and a WLAN connection using the WLAN transceiver, are maintained simultaneously by the WTRU (paragraph 0033 lines 7-13 – transceiver 403 may be configurable to support (simultaneously or one at a time) air interfaces with multiple communication networks according to the conventions and protocols of each or may alternatively further include one or more of a WLAN transceiver 409 and WAN transceiver 411 for such purposes.  Controller 405 controls the transceivers (paragraph 0033 lines 14-19).  See also paragraph 0034 lines 7-13 – transceiver with the controller 405 has the capability to establish and maintain a connection via either of or both the first and the second networks, LAN or WLAN 101 and WAN 105).
Regarding claim 8, Womack et al. disclose a method for use in wireless transmit/receive unit (WTRU) (wireless communication unit 109/111 (figures 1-4 and paragraph 0032)) comprising: communicate using a cellular transceiver (WAN transceiver 411 (figure 4 and paragraph 0033) using a cellular protocol (paragraph 0032 lines 16-20 -  WAN transceiver communicates with base transmitter site and paragraph 0033 lines 1-7 – WAN transceiver communicates with WAN technologies such as known cellular networks); communicate using a wireless local area network (WLAN) transceiver (409 (figure 4)) using a WLAN protocol (paragraph 0032 and paragraph 0033 lines 1-7); and direct services via a controller 405 (figure 4) between the cellular transceiver and the WLAN transceiver based on monitored services (paragraph 0032 lines 1-7 - facilitates call routing of a call or communication with the wireless communication from a first to a second wireless communication network, paragraph 0034 lines 4-7 – communication unit is capable of registering with and obtaining service from a first and a second communication network , such as a WLAN as well as a cellular network or WAN), while a cellular connection using the cellular transceiver and a WLAN connection using the WLAN transceiver, are maintained simultaneously by the WTRU (paragraph 0033 lines 7-13 – transceiver 403 may be configurable to support (simultaneously or one at a time) air interfaces with multiple communication networks according to the conventions and protocols of each or may alternatively further include one or more of a WLAN transceiver 409 and WAN transceiver 411 for such purposes.  Controller 405 controls the transceivers (paragraph 0033 lines 14-19).  See also paragraph 0034 lines 7-13 – transceiver with the controller 405 has the capability to establish and maintain a connection via either of or both the first and the second networks, LAN or WLAN 101 and WAN 105).
Regarding claims 2 and 9, Womack et al. disclose the service is an Internet Protocol (IP) multimedia subsystem (IMS) service (paragraphs 15 and 20 discloses IP 
network [VoIP]).
Regarding claims 3 and 10, Womack et al. disclose the controller is further configured to switch radio access bearers (RABs) between the WLAN communication and cellular communication (paragraph 27 discloses switching of bearer path).
Regarding claims 6 and 13, Womack et al. disclose the WLAN transceiver is further configured to register with the IMS via the WLAN using Session Initiation Protocol (SIP) (paragraph 23 discloses WLAN using SIP).
Regarding claims 7 and 14, Womack et al. disclose the service is a voice call service (paragraph 0012 lines 1-6).
Regarding claims 15, Womack et al. disclose the monitoring monitors signal quality (paragraph 0038 lines 1-7).
Regarding claims 16, Womack et al. disclose wherein based on the monitoring includes a determination that the signal quality has degraded below a predetermined threshold (paragraph 0038 lines 1-7).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining 
obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Womack et al (US Pat. Pub. No. 2006/0083193) in view of Apostolis K. Salkintzis, “WLAN/3G Interworking Architectures for Next Generation Hybrid Data Networks” IEEE International Conference on Communications, Vol. 7, pp. 3984-3988 (June 2004), hereinafter Salkintzis.

Regarding claim 4 and 11, Womack et al. explicitly do not disclose the WLAN transceiver is further configured to: obtain an address of a packet data gateway (PDG) using Domain Name Service (DNS) via the WLAN; and establish a tunnel between the WTRU and the PDG.  However, Salkintzis from the same or similar field of endeavor teaches the WLAN transceiver is further configured to: obtain an address of a packet data gateway (PDG) using Domain Name Service (DNS) via the WLAN (page 3988 [column 1, first paragraph]); and establish a tunnel between the WTRU and the PDG (page 3988 [column 1, first paragraph]; UE establishes tunnel with PDG).  It would have been obvious to the person of ordinary skill in the art at the time of the invention to combine Womack et al with Salkintzis for purpose of switching between WLAN and WAN so it would perform a seamless vertical handoff between the wireless local area networks (WLAN) and WAN (cellular networks).
Allowable Subject Matter
Claims 5 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on September 12, 2022 have been fully considered.  Applicant’s arguments are not persuasive in regards to the 35 USC § 102 rejections as the claim is currently written.  Arguments and corresponding examiner’s responses are shown below for Claim 1.  The same arguments are valid for the Claim 1 and the similar features of other independent claims. 
Argument:  The Applicant argues on pages 5-8 that Womack does not disclose “while the cellular connection using the cellular transceiver, and a WLAN connection using the WLAN transceiver, are maintained simultaneously by the WTRU” of independent claim 1 and similar feature in independent claim 8.  According to applicant Womack fail to teach a cellular transceiver maintaining a cellular connection and a WLAN transceiver maintaining a WLAN connection simultaneously.    	Response: As stated in the previous office action, the Examiner respectfully disagrees because Womack teaches “while the cellular connection using the cellular transceiver, and a WLAN connection using the WLAN transceiver, are maintained simultaneously by the WTRU”.  Since applicant’s arguments are regarding same claim limitation (see Remark filed on May 17, 2022), therefore Examiner maintains the previous position regarding the argument on the claim limitations; Examiner maintains the rejection; examiner’s position is restated, as stated in the previous office action, paragraph 0033 lines 7-13 discloses transceiver 403 may be configurable to support (simultaneously or one at a time) air interfaces with multiple communication networks according to the conventions and protocols of each or may alternatively further include one or more of a WLAN transceiver 409 and WAN transceiver 411 for such purposes.  Controller 405 controls the transceivers (paragraph 0033 lines 14-19).  See also paragraph 0034 lines 7-13 discloses that transceiver with the controller 405 has the capability to establish and maintain a connection via either of or both the first and the second networks, LAN or WLAN 101 and WAN 105.  Additionally, on paragraph 0032 lines 16-20 and paragraph 0033 lines 1-7 discloses that WAN transceiver communicates with base transmitter site and WAN transceiver communicates with WAN technologies such as known cellular networks; WLAN transceiver communicates with WLAN technologies.  Additionally, the transceiver 403 can include on or more multiple networks; wherein each may include one or more of WLAN transceiver 409 and WAN transceiver 411.  As it is shown in fig. 4 transceiver 403 may be configurable to include transceiver 409 and transceiver 411 and support simultaneously with multiple communication networks. Therefore, Womack discloses “while the cellular connection using the cellular transceiver, and a WLAN connection using the WLAN transceiver, are maintained simultaneously by the WTRU”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124. The examiner can normally be reached Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LITON MIAH/           Primary Examiner, Art Unit 2642